     Case 19-04073    Doc 35        Filed 02/08/21 Entered 02/08/21 16:54:35   Desc Main
                                     Document     Page 1 of 19



                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                                   EOD
                                                                                   02/08/2021
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE:                                        §
                                              §
JOSEPH JAMIESON                               §           Case No. 19-41433
xxx-xx-8741                                   §
                                              §
                       Debtor                 §           Chapter 7
                                              §

WADE PARKIN and                               §
CANDYE PARKIN                                 §
                                              §
                       Plaintiffs             §
                                              §
v.                                            §           Adversary No. 19-4073
                                              §
JOSEPH JAMIESON                               §
                                              §
                       Defendant              §

                 FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Upon trial of the complaint filed by the Plaintiffs, Wade and Candye Parkin

(“Plaintiffs”), in the above-referenced adversary proceeding, seeking a determination that

the indebtedness due and owed by the Defendant, Joseph Jamieson (“Defendant”), should

be rendered nondischargeable, the Court issues the following findings of fact and

conclusions of law. The Plaintiffs contend that the judgment debt owed to them is

nondischargeable as a debt obtained by false pretenses, a false representation or actual

fraud pursuant to 11 U.S.C. § 523(a)(2)(A). After the trial, the Court took the matter

under advisement. This decision disposes of all issues pending before the Court.
     Case 19-04073        Doc 35       Filed 02/08/21 Entered 02/08/21 16:54:35             Desc Main
                                        Document     Page 2 of 19



                                         FINDINGS OF FACT1

1.       The Plaintiffs, Wade Parkin and Candye Parkin, are individuals (the “Plaintiffs”)
         who reside in Oregon.2

2.       The Plaintiffs desired to obtain a deluxe automated safety hitch system to assist in
         the transport of their towable recreational vehicle. They desired a customized unit
         that would bring greater stability by extending the wheel base and improved
         braking and steering capabilities.3

3.       Based upon their subsequent research regarding the rare sources from which such
         specialized equipment can be procured in the United States, the Plaintiffs learned
         of Automated Safety Hitch, Inc. (“ASH, Inc.”) of Sanger, Texas and its president,
         Joseph P. Jamieson (“Jamieson” or the “Debtor”).

4.       ASH, Inc. had been engaged in the production of custom-made safety hitches since
         2008.

5.       Jamieson was at all relevant times the sole owner and president of ASH, Inc.4

6.       As the owner and president of ASH, Inc., Jamieson had full authority to accept the
         order of the Plaintiffs and to bind ASH, Inc. to its contractual terms.

7.       Jamieson was acting in his capacity as a corporate officer of ASH, Inc. during all of
         his interactions with the Plaintiffs.

8.       Jamieson was the sole contact for the Plaintiffs in this transaction.5



         1
          These findings of fact and conclusions of law are not designated for publication and shall not
considered as precedent, except under the respective doctrines of claim preclusion, issue preclusion, the
law of the case or as to other applicable evidentiary doctrines.
         2
           Paragraph V(b) of the Stipulated Statements of Fact (hereafter cited as “Stipulated Facts”) set
forth in the approved Joint Pre-Trial Order entered in this adversary proceeding on August 28, 2020 [dkt
#30].
         3
             See Ex. 10 and 11 (photographs taken from the ASH, Inc. website).
         4
             Stipulated Fact ¶ V(a).
         5
             Stipulated Fact ¶ V(d).

                                                     -2-
     Case 19-04073          Doc 35       Filed 02/08/21 Entered 02/08/21 16:54:35             Desc Main
                                          Document     Page 3 of 19



9.       In an initial phone call with Jamieson on August 30, 2017, one of the Plaintiffs,
         Wade Parkin (“Parkin”),6 communicated to Jamieson the type of product in which
         he and his wife were interested and he notified Jamieson at that time that the
         Plaintiffs were needing delivery of the finished product on or before a strict
         deadline.

10.      Jamieson assured Parkin that ASH, Inc. could fabricate such a product within the
         desired time frame.7

11.      In response to this initial conversation, ASH, Inc. forwarded an invoice (the
         “Invoice”) to the Plaintiffs that itemized the cost of the basic unit to be crafted by
         ASH, Inc., together with an itemization of the additional costs of all of the options
         which the Plaintiffs had requested,8 including a customized paint job.9

12.      Parkin testified that he viewed the Invoice as an offer from ASH, Inc.—an offer
         that he and his wife accepted.

13.      The Invoice specified a total price of $13,580.00, with one-half of the proposed cost
         designated as the “Normal First payment at time of order.”10

14.      The Invoice further specified that the “Normal Balance [would be] due when [the]
         unit goes to paint.”11

15.      Notwithstanding the clear language regarding payment terms contained in the
         Invoice, the Plaintiffs contend that the parties had agreed in the initial conversation
         that the payment of the remaining $6,790 balance by the Plaintiffs would not be due
         until they accepted delivery of the unit upon its completion. The Defendant
         disputes that contention.



         6
              Mr. Parkin was the only plaintiff to testify at trial.
         7
              Stipulated Fact ¶ V(c).
         8
              Ex. 1.
         9
           Stipulated Fact ¶ V(c). Jamieson testified that, in the absence of the selection of a special color
as an option, the ASH units were painted black.
         10
              Ex. 1.
         11
              Id.

                                                           -3-
 Case 19-04073            Doc 35     Filed 02/08/21 Entered 02/08/21 16:54:35   Desc Main
                                      Document     Page 4 of 19



16.   The Invoice further specified that, pursuant to the parties’ agreement, “[t]his order
      is contingent on unit completion on or before 5 Oct. [20]17.”12

17.   Despite the fact that the terms of the Invoice specified that the second payment
      would be due “when the unit goes to paint,” the Plaintiffs “accepted the offer” on
      August 31, 2017, by wiring $6,790.00 to ASH, Inc.13 This was 50% of the
      designated price for the custom product.14

18.   Parkin next communicated with the Defendant on or about September 24, 2017.

19.   On that date, Parkin sent an e-mail to Jamieson in which he outlined their travel
      plans from their home in Oregon to Sanger, Texas and conveyed that the Plaintiffs
      were expecting installation in Sanger on October 6 because they needed “to be at
      the RV factory in Elkhart, Indiana on [or] about the 8th to take delivery of our
      trailer.”15

20.   Jamieson responded a few hours later by noting: “Progressing nicely. Axle will
      likely be set in place tomorrow afternoon or Tuesday morning.”16

21.   Parkin and Jamieson also spoke by telephone during that general time period,
      although the precise timeline was not presented to the Court.

22.   The tenor of the phone conversation was similar to the e-mail exchange. Jamieson
      confirmed that progress was occurring on the product and that ASH, Inc. would be
      capable of meeting the Plaintiffs’ delivery deadline.17

23.   Jamieson further testified that he informed Parkin during the telephone conference
      that the second payment was due because the unit was being tendered for the
      customized paint job. Parkin disputes that Jamieson ever made such a payment
      demand.


      12
           Id.
      13
           Ex. 2 and 3.
      14
           Stipulated Fact ¶ V(e).
      15
           Ex. D at 2.
      16
           Id. at 4.
      17
           Id. at 5 (Sept. 25 email confirming ability to meet the deadline).

                                                     -4-
 Case 19-04073          Doc 35       Filed 02/08/21 Entered 02/08/21 16:54:35   Desc Main
                                      Document     Page 5 of 19



24.   There was no further contact between the parties until the Plaintiffs arrived at the
      ASH, Inc. facility on the morning of October 5, 2017.18

25.   The parties respectively offer quite divergent descriptions of the October 5 events.

26.   The Plaintiffs were not satisfied with the product that was presented on that date.19

27.   The Plaintiffs claim that there was no product ready to be installed upon their truck
      upon their arrival and that they found the ASH, Inc. facility “somewhat in disarray”
      with no observable employees on site other than Jamieson and an office
      receptionist.

28.   The Parkins were not satisfied with the product that was presented on that date.20

29.   Parkin testified that he saw what he characterized as a black “demonstration hitch”
      which he did not think was a completed unit and that there were also a few
      damaged hitches also sitting on the property.

30.   Upon seeking an explanation as to why the ordered hitch was unavailable, Parkin
      testified that Jamieson told him that the company’s CFO “didn’t allow” production
      to proceed because the second half payment had not been made by the Plaintiffs.

31.   ASH, Inc. had no chief financial officer.

32.   Jamieson testified that a completed black unit was available and ready to be
      installed on October 5 once the Plaintiffs’ vehicle became available, but that it had
      not been painted in the requested brown color because the Plaintiffs had failed to
      tender the second payment at the painting stage pursuant to the Invoice terms and
      the company’s internal procedures.

33.   Jamieson denied that he had referenced any prohibition by any “CFO,” though he
      admitted that the payment requirement regarding custom painting had been
      suggested as a sound business practice by his long-time accountant, Dan Lassiter.

34.   It is credible that, in a manner consistent with the terms of the Invoice between the


      18
           Stipulated Fact ¶ V(f).
      19
           Id.
      20
           Id.

                                                 -5-
 Case 19-04073      Doc 35     Filed 02/08/21 Entered 02/08/21 16:54:35           Desc Main
                                Document     Page 6 of 19



      parties, ASH, Inc. had a policy that would require final payment before a generic
      unit is customized to a degree that would have limited its marketability in the event
      that an ordering customer elected not to complete the sale.

35.   Throughout the day on October 5, the parties continued to deal with each other. As
      characterized by Parkin at trial, “we were still interested in purchasing the product”
      at that time.

36.   The continued possibility of an agreement on October 5 is verified by the fact that,
      toward the end of the afternoon, a local welder came to the ASH shop and was
      authorized by the Plaintiffs to remove the bumper from their Ford truck as a prelude
      to a hitch installation.

37.   The Plaintiffs contemplated their options during the evening on October 5.

38.   The Plaintiffs still desired to acquire the safety hitch prior to their trip to Elkhart,
      Indiana to obtain delivery of a new fifth-wheel recreational vehicle.

39.   However, the evening hours on October 5 brought the Plaintiffs to the realization
      that they did not want to complete a purchase from ASH, Inc.

40.   On the morning of October 6, the Plaintiffs sent a notice of rescission to ASH, Inc.
      and issued a written demand for the return of their $6,790 deposit.21

41.   The Plaintiffs returned to the ASH, Inc. facility for the reattachment of their bumper
      and to make a personal request for the return of the deposit.

42.   Jamieson testified that the installation of the entire (black) unit could have been
      accomplished by ASH, Inc. on that second day. He claimed that all that was
      needed was access to the Plaintiffs’ vehicle because of the welding requirements.

43.   No evidence from an independent source either confirms or contradicts either
      party’s version of the events.

44.   The Plaintiffs refused to go forward and demanded the return of their deposit.

45.   The Defendant continued to seek the Plaintiffs’ acceptance of the black unit since,
      according to Jamieson, it was the Plaintiffs’ fault that the proposed unit had not


      21
           Ex. E.

                                              -6-
 Case 19-04073        Doc 35    Filed 02/08/21 Entered 02/08/21 16:54:35         Desc Main
                                 Document     Page 7 of 19



      been painted brown due to their failure to tender the second half of the required
      payment pursuant to the Invoice.

46.   However, Jamieson informed the Plaintiffs that ASH, Inc. did not have the
      available financial means to refund the deposit immediately.

47.   The Plaintiffs were instead presented that morning with a proposed agreement
      which Jamieson asked them to sign. Signed by Jamieson in both his corporate and
      individual capacities, the document read:

                To whom it may concern:

                Wade and Candeye (sic) Parkin deposited $6,937.00 into a
                bank account for the (sic) Automated Safety Hitch. On
                10/5/2017, Mr. and Mrs. Parkin’s (sic) decided they did not
                want the unit that was prepared for them. They are entitled to
                refund of the deposit minus man hours spent on removing and
                reinstalling the bumper giving access to the hitch that needed
                modification. Automated Safety Hitch will provide the best
                effort to deliver the remaining refund within 45 days of this
                agreement.22

48.   The Plaintiffs refused to sign the proposed agreement because they did not believe
      that there had been any “unit that was prepared for them,” but rather that ASH, Inc.
      had failed to produce the unit that they had contractually agreed to buy.

49.   At that point, at least a temporary impasse had been reached, although
      conversations between the parties regarding the acquisition of a safety hitch would
      continue for weeks.

50.   The impasse had arisen because the Plaintiffs at that point would have never agreed
      to tender the second payment prior to receipt of the actual brown unit that they had
      ordered and ASH, Inc. at that moment would have never proceeded with that
      customized model without receipt of the second payment in advance from the
      Plaintiffs.

51.   Jamieson transported a safety hitch to Elkhart, Indiana, in the subjective hope of
      convincing the Plaintiffs to accept the black unit temporarily until a painted unit


      22
           Ex. C.

                                              -7-
 Case 19-04073           Doc 35   Filed 02/08/21 Entered 02/08/21 16:54:35          Desc Main
                                   Document     Page 8 of 19



      could be exchanged for it. However, no substantive discussions took place in
      Indiana.

52.   Within a week, in response to further entreaties from the Defendant to return to
      Texas to complete the deal, Parkin e-mailed Jamieson the following message on
      October 11:

                 Joe:

                 We have decided to hold off a bit and not incur the additional
                 1000 miles to go back to Sanger at this point. We will be
                 heading from Palm Springs, California to Orlando, Florida the
                 first of December, and it would seem to make much more
                 sense to stop by Sanger then.

                 How much lead time would you need from us, before we
                 headed that way from California?

                 I am getting my hitch and airbags installed tomorrow, and will
                 get a Curt 25k hitch.

                 Wade23

53.   Jamieson responded hopefully the next day: “Two weeks. Your unit went to the
      paint shop yesterday.”24

54.   However, Parkin immediately responded: “I would advise waiting to move forward
      until we know exactly how and what we are doing.”25

55.   In a separate e-mail a few minutes later, Parkin stated to Jamieson:

                 We will let you know when or if we want to proceed. We are
                 installing a hitch and air ride on the truck today, and will see
                 how things work on our way back to Oregon next week.26

      23
           Ex. F at 2.
      24
           Id. at 1.
      25
           Id.
      26
           Ex. G at 2.

                                                -8-
  Case 19-04073          Doc 35        Filed 02/08/21 Entered 02/08/21 16:54:35            Desc Main
                                        Document     Page 9 of 19



56.     A few weeks later, on November 17, 2017, the discussions came to a formal halt:

                   Mr. Jamieson:

                   We have decided NOT to move forward at this point.

                   Please return our deposit as per our previous agreement.

                   We have not ruled out a purchase in the future, but if we do
                   decide to move forward at some point, we will start the process
                   again. Thank you.27

57.     By January 2018, the parties’ communications devolved from possible resolution to
        threats of litigation.28

58.     The Plaintiffs initiated litigation against the Defendant in 2018 in an action before
        the 442nd Judicial District Court in and for Denton County, Texas, in a case styled
        Wade Parkin and Candye Parkin v. Automated Safety Hitch, Inc. and Joseph P.
        Jamieson under cause no. 18-4862-442 (the “State Court Litigation”).29

59.     Neither Defendant answered the allegations nor made any other appearance in the
        State Court Litigation.30

60.     Based upon a finding that service had been properly accomplished upon the
        Defendants,31 the state court rendered and signed a Default Judgment (the “State

        27
             Id. at 1.
        28
             Ex. H.
        29
             Stipulated Fact ¶ V(g).
        30
             Id.
        31
            The Defendant attempted to raise before this Court issues regarding the propriety of service in
the State Court Litigation. This Court is certainly precluded from hearing any of those complaints by the
Rooker-Feldman doctrine, which prevents lower federal courts from reviewing a state court decision
when the issues raised in the federal court would be “inextricably intertwined” with a state court judgment
and the federal court would, in essence, be called upon to review the state court decision. Davis v.
Bayless, 70 F.3d 367, 375-76 (5th Cir. 1995) (citing United States v. Shepherd, 23 F.3d 923, 924 (5th Cir.
1994)). A claim entertained by a lower federal court is “inextricably intertwined” with those addressed in
the state court “whenever the relief requested in the federal action would effectively reverse the state
court decision or void its ruling.” In re Popkin & Stern, 259 B.R. 701, 706 (B.A.P. 8th Cir. 2001)

                                                    -9-
  Case 19-04073          Doc 35     Filed 02/08/21 Entered 02/08/21 16:54:35                Desc Main
                                    Document      Page 10 of 19



        Court Default Judgment”) on November 27, 2018.32

61.     The State Court Default Judgment granted judgment in favor of the Plaintiffs and
        against ASH, Inc. and Jamieson, jointly and severally, in the amount of $21,753.22,
        plus an attorney’s fee award of $3,540.00.33

62.     No evidentiary hearing was conducted by the state court with regard to the entry of
        the State Court Default Judgment.

63.     No specific findings of fact were issued by the state court in support of the State
        Court Default Judgment.

64.     The state court stated in the State Court Default Judgment that it had “read the
        pleadings and the papers on file and is of the opinion that the allegations as to
        liability contained in the Plaintiffs’ First Amended Petition have been admitted.”34

65.     The Plaintiffs failed to establish that any facts sought to be litigated in this
        adversary proceeding were fully and fairly litigated in the State Court Litigation.

66.     On May 29, 2019, Jamieson filed a voluntary petition for relief under Chapter 7 of
        the Bankruptcy Code in the Sherman Division of this Court.

67.     The claim of the Plaintiffs was properly scheduled as an unsecured claim in an
        unknown amount in the Defendant’s bankruptcy case.35



(quoting Bechtold v. City of Rosemount, 104 F.3d 1062, 1065 (8th Cir. 1997)); see also Weaver v. Texas
Capital Bank N.A., 660 F.3d 900, 904 (5th Cir. 2011) [observing that “as we have noted in other cases,
the Rooker–Feldman doctrine generally applies only where a plaintiff seeks relief that directly attacks the
validity of an existing state court judgment”]. Thus, the doctrine generally demands that “judicial errors
committed in state courts are for correction in the state court systems” through the appellate process.
Hale v. Harney, 786 F.2d 688, 691 (5th Cir. 1986).
        32
             Ex. 9.
        33
             Id.
        34
             Id. at 1.
        35
           Schedule F filed by the Debtor on July 15, 2019 [dkt #16] in case no. 19-41433. No
explanation is provided as to why the debt was listed in an unknown amount. Due to the Notice of No
Distribution issued by the Chapter 7 trustee in the underlying case, no proofs of claim were ever solicited
from creditors.

                                                    -10-
 Case 19-04073      Doc 35    Filed 02/08/21 Entered 02/08/21 16:54:35          Desc Main
                              Document      Page 11 of 19



68.   On August 21, 2019, the Plaintiffs filed their original complaint in this adversary
      proceeding, seeking a determination that the indebtedness established by the State
      Court Default Judgment should be rendered nondischargeable under the provisions
      of 11 U.S.C. § 523(a)(2)(A).

69.   The Defendant did not actually contest the legitimacy of the underlying
      indebtedness owed by ASH, Inc. to the Plaintiffs arising from the unrefunded
      deposit.

70.   The indebtedness evidenced by the State Court Default Judgment is still due and
      owing by the Defendant to the Plaintiff.

71.   In judging the credibility of the two party-witnesses in this dispute, nothing
      significantly favors the adoption of one side’s testimony over the other.

72.   Neither side presented any objective evidence from any independent source that
      would corroborate its version of this dispute.

73.   The Court would note that the Defendant is not a particularly engaging fellow. He
      certainly may be a brilliant engineer, but he conveys a brusque, impatient
      personality that is not particularly customer-oriented nor indicative of any particular
      savviness regarding business or marketing practices.

74.   The evidence suggests that, at least at the time of this transaction, the Defendant ran
      a “no-frills” business operation with the use of independent contractors which he
      engaged as needed in order to produce a particular product at a particular time.

75.   One might suspect that financial distress could be a plausible explanation for the
      Defendant’s failure to produce the unit—plausible but not proven. Such a
      conclusion would be sheer speculation based on this evidentiary record.

76.   Other than the failure to tender the refund to the Plaintiffs, the record fails to
      present any evidence that the Defendant or his company was suffering from
      significant financial distress at the time of the transaction or that establishes other
      circumstances that could corroborate the existence of a fraudulent intent as alleged
      by the Plaintiffs.

77.   The Plaintiffs have failed to establish by a preponderance of the evidence that the
      indebtedness evidenced by the State Court Default Judgment was procured under
      circumstances constituting actual fraud.


                                            -11-
 Case 19-04073     Doc 35    Filed 02/08/21 Entered 02/08/21 16:54:35         Desc Main
                             Document      Page 12 of 19




78.   The Plaintiffs failed to prove by a preponderance of the evidence that, at the time of
      the contract was formed between the Plaintiffs and ASH, Inc., the Defendant’s
      company was incapable of performing the obligations of the contract as promised.

79.   The Plaintiffs failed to prove by a preponderance of the evidence that, at the time of
      the contract was formed between the Plaintiffs and ASH, Inc., the Defendant had no
      intention of allowing his company to perform the obligations of the contract as
      promised.

80.   The Plaintiffs failed to prove by a preponderance of the evidence that the Defendant
      made an oral representation that the second payment under the Invoice would be
      required from the Plaintiffs only upon the delivery of the final product.

81.   Such a contention is directly contradicted by the express terms of the Invoice
      reflecting the terms which the Plaintiffs accepted and which they now seek to
      enforce with the sole exception of the second payment requirement.

82.   The Plaintiffs have failed to establish by a preponderance of the evidence that, at
      the time that the contract was formed between the Plaintiffs and ASH, Inc., the
      Defendant made representations to the Plaintiffs regarding his company’s ability to
      produce the requested safety hitch by October 5, 2017 that such Defendant knew
      were false at the time that such representations were made.

83.   The Plaintiffs failed to prove by a preponderance of the evidence that the
      Defendant’s representation on behalf of his company that one-half of the designated
      purchase price of the safety hitch was sufficient to initiate work was false.

84.   The Plaintiffs have failed to establish by a preponderance of the evidence that the
      Defendant otherwise made knowingly false representations to the Plaintiffs with the
      specific intention and purpose of deceiving them.

85.   The Plaintiffs have failed to establish by a preponderance of the evidence that the
      Defendant, on behalf of his company, appropriated any funds from the Plaintiffs
      with a fraudulent intent.

86.   The fact that ASH, Inc. ultimately failed to deliver a completed safety hitch to the
      Plaintiffs on October 5, 2017 was, at most, a breach of contract by ASH, Inc.

87.   While the circumstances demonstrate a financial loss to the Plaintiffs, thereby
      placing the Plaintiffs in a sympathetic light, such sympathy cannot be permitted to

                                           -12-
     Case 19-04073    Doc 35    Filed 02/08/21 Entered 02/08/21 16:54:35         Desc Main
                                Document      Page 13 of 19



         stand in lieu of the required degree of proper proof pertaining to the Defendant’s
         conduct and intentions under these circumstances, particularly in light of the
         Bankruptcy Code’s directive that exceptions to discharge must be strictly construed
         against a creditor and liberally construed in favor of a debtor.

88.      To the extent any of these findings of fact constitute conclusions of law, the Court
         expressly adopts them as such.


                                 CONCLUSIONS OF LAW

1.       This Court has subject matter jurisdiction under 28 U.S.C. § 1334. This Court has
         personal jurisdiction over the parties to this adversary proceeding.

2.       This Court has authority to enter a final judgment in this adversary proceeding
         since it statutorily constitutes a core proceeding as contemplated by 28 U.S.C. §
         157(b) (2)(I) and (O) and meets all constitutional standards for the proper exercise
         of judicial power by this Court.

3.       In seeking to except the debt owed to them from the scope of the Debtor-
         Defendant’s discharge, the Plaintiffs assume the burden of proof under a
         preponderance of the evidence standard. Grogan v. Garner, 498 U.S. 279, 286
         (1991).

4.       “Intertwined with this burden is the basic principle of bankruptcy that exceptions to
         discharge must be strictly construed against a creditor and liberally construed in
         favor of a debtor so that the debtor may be afforded a fresh start.” FNFS, Ltd. v.
         Harwood (In re Harwood), 637 F.3d 615, 619 (5th Cir. 2011) (citing Hudson v.
         Raggio & Raggio, Inc. (In re Hudson), 107 F.3d 355, 356 (5th Cir. 1997)).

5.       The fact that there is a judgment debt due and owing by the Defendant to each of
         the Plaintiffs is established by the State Court Default Judgment.

Collateral Estoppel

6.       “Collateral Estoppel or, in modern usage, issue preclusion, ‘means simply that
         when an issue of ultimate fact has once been determined by a valid and final
         judgment, that issue cannot again be litigated between the same parties in any
         future lawsuit.’” Schiro v. Farley, 510 U.S. 222, 232 (1994) (internal quotations
         omitted).


                                              -13-
     Case 19-04073    Doc 35     Filed 02/08/21 Entered 02/08/21 16:54:35             Desc Main
                                 Document      Page 14 of 19




7.       In other words, “once an issue is actually and necessarily determined by a court of
         competent jurisdiction, that determination is conclusive in subsequent suits based
         on a different cause of action involving a party to the prior litigation.” Montana v.
         U. S., 440 U.S. 147, 153 (1979) (citing Parklane Hosiery Co. v. Shore, 439 U.S.
         322, 326 n. 5 (1979)).

8.       “To preclude parties from contesting matters that they have had a full and fair
         opportunity to litigate protects their adversaries from the expense and vexation
         attending multiple lawsuits, conserves judicial resources, and fosters reliance on
         judicial action by minimizing the possibility of inconsistent decisions.” Id. at 153-
         54.

9.       In the bankruptcy dischargeability context, the Fifth Circuit stated in Fielder v.
         King (In re King), 103 F.3d 17, 19 (5th Cir. 1997):

                Issue preclusion will prevent a bankruptcy court from
                determining dischargeability issues for itself only if ‘the first
                court has made specific, subordinate, factual findings on the
                identical dischargeability issue in question . . . and the facts
                supporting the court’s findings are discernible from that
                court’s record. Dennis v. Dennis (Matter of Dennis), 25 F.3d
                274, 278 (5th Cir. 1994) [“Collateral estoppel applies in
                bankruptcy courts only if, inter alia, the first court has made . .
                . factual findings on the identical dischargeability issue in
                question – that is, an issue which encompasses the same prima
                facie elements as the bankruptcy issue.”].

10.      Thus, while the doctrine of issue preclusion applies in bankruptcy dischargeability
         litigation, a bankruptcy court retains exclusive jurisdiction to determine whether a
         debt is dischargeable. Grogan v. Garner, 498 U.S. 279, 284 n. 11 (1991).

11.      When an issue that forms the basis for the creditor's theory of nondischargeability
         has been actually litigated in a prior proceeding, neither the creditor nor the debtor
         may re-litigate those grounds. RecoverEdge, L.P. v. Pentecost, 44 F.3d 1284, 1294
         (5th Cir. 1995).

12.      To the degree that the Plaintiffs are seeking to impose a preclusive effect arising
         from the entry of the State Court Default Judgment, the Plaintiffs have the burden
         of proof on all elements of collateral estoppel.


                                                -14-
 Case 19-04073      Doc 35    Filed 02/08/21 Entered 02/08/21 16:54:35             Desc Main
                              Document      Page 15 of 19



13.   Federal courts look to the principles of issue preclusion utilized by the forum state
      in which the prior judgment was entered. Schwager v. Fallas (In re Schwager),
      121 F.3d 177, 181 (5th Cir. 1997).

14.   Because the State Court Judgment against the Defendant was entered in a Texas
      state court, this Court applies the Texas law of issue preclusion. Ingalls v. Erlewine
      (In re Erlewine), 349 F.3d 205, 210 (5th Cir. 2003); Gober v. Terra + Corp. (In re
      Gober), 100 F.3d 1195 (5th Cir. 1996).

15.   Under Texas law, a party is collaterally estopped from raising an issue when: (1)
      the facts sought to be litigated in the second case were fully and fairly litigated in
      the first; (2) those facts were essential to the prior judgment; and (3) the parties
      were cast as adversaries in the first case. Bonniwell v. Beech Aircraft Corp., 663
      S.W.2d 816, 818 (Tex. 1984), Cannon v. Texas Independent Bank, 1 S.W.3d 218,
      224 (Tex. App. – Texarkana 1999, pet. denied).

16.   With regard to the first factor, “actual litigation occurs when an issue is properly
      raised, by the pleadings or otherwise, and is submitted for determination, and is
      determined.” Van Dyke v. Boswell, O'Toole, Davis & Pickering, 697 S.W.2d 381,
      384 (Tex. 1985) (internal quotations omitted) (citing RESTATEMENT (SECOND) OF
      JUDGMENTS § 27, cmt. (d) (1982)).

17.   Under a “no-answer default judgment,” “it is said that the non-answering party has
      admitted the facts properly pled and the justice of the opponent's claim.” Stoner v.
      Thompson, 578 S.W.2d 679, 682 (Tex. 1979) (internal quotations omitted).

18.   Based upon the Stoner definition, the Fifth Circuit has observed that “[c]ourts
      generally hold that no-answer default judgments fail to meet the ‘actually litigated’
      prong of the issue preclusion test.” Gober, 100 F.3d at 1204 (citations and internal
      quotations omitted).

19.   As one court recently explained,

             By its very nature, the first element – “full and fair litigation”
             of relevant facts – requires actual litigation of such facts, and
             as a general rule, an issue is “actually litigated” only when it is
             properly raised by the pleadings, submitted for a
             determination, and actually determined. With this in mind,
             because under Texas law a defendant who fails to answer a
             state court petition is deemed to have admitted all properly
             pled factual allegations within the petition with respect to

                                            -15-
 Case 19-04073     Doc 35     Filed 02/08/21 Entered 02/08/21 16:54:35        Desc Main
                              Document      Page 16 of 19



             liability, courts generally hold that no-answer default
             judgments fail to meet the “actually litigated” prong of the
             issue preclusion test.

      Dare v. Jenkins (In re Jenkins), 607 B.R. 270, 284–85 (Bankr. N.D. Tex. 2019)
      (internal quotations omitted).

20.   Thus, other than the indebtedness which is established by the valid and subsisting
      judgment, no other facts arise from the State Court Litigation which are binding
      upon the parties.

Texas Law

21.   Generally speaking, a corporate officer's acts on a corporation's behalf are deemed
      to be acts of the corporation. Leitch v. Hornsby, 935 S.W.2d 114, 117–18
      (Tex.1996).

22.   Without reference to any alter ego theory, however, Texas common law has long
      recognized that a corporate officer who knowingly participates in tortious or
      fraudulent acts may be held individually liable to third persons even though he
      performed the act as an agent of the corporation and is acting with the course and
      scope of his employment. Miller v. Keyser, 90 S.W.3d 712, 717 (Tex. 2002);
      Leyendecker & Assocs., Inc. v. Wechter, 683 S.W.2d 369, 375 (Tex.1984); Cage v.
      WorldFab, Inc. (In re Technicool Sys., Inc.), 594 B.R. 663, 671 (Bankr. S.D. Tex.
      2018).

23.   Under such circumstances, Texas common law has traditionally held it unnecessary
      that the “corporate veil” be pierced in order to impose personal liability upon that
      officer, as long as it is shown that the corporate officer knowingly participated in
      the wrongdoing. Kingston, 82 S.W.3d at 758; Walker v. Anderson, 232 S.W.3d
      899, 918 (Tex. App. – Dallas 2007, no pet.); Kwasneski v. Williams (In re
      Williams), 2011 WL 240466, at *1 (Bankr. W.D. Tex., Jan. 24, 2011).

24.   However, a split has recently arisen among Texas courts of appeals regarding
      whether revised Section 21.223 of the Texas Business Organizations Code has
      preempted the common law regarding an individual's direct tort liability for
      intentional wrongdoing by an actor in a corporate capacity. Compare, TecLogistics,
      Inc. v. Dresser-Rand Group, Inc., 527 S.W.3d 589, 596 (Tex. App.—Houston [14th
      Dist.] 2017, no pet.) [finding no individual liability for corporate officer who
      admittedly created false invoices for corporation due to plaintiff’s failure to address
      statutory requirement of § 21.223 that such fraud was “perpetrated primarily for her

                                            -16-
 Case 19-04073      Doc 35    Filed 02/08/21 Entered 02/08/21 16:54:35          Desc Main
                              Document      Page 17 of 19



      personal benefit”]; and R.P. Small Corp. v. Land Dep't, Inc., 2020 WL 7230719, at
      *9 (S.D. Tex. Dec. 7, 2020); with Spicer v. Maxus Healthcare Partners, LLC, 2020
      WL 7394223, at *44 (Tex. App.—Fort Worth Dec. 17, 2020, no pet. h.) and Bates
      Energy Oil & Gas v. Complete Oilfield Services, 361 F. Supp. 3d 633, 666 (W.D.
      Tex. 2019) [rejecting rationale expressed in TecLogistics].

25.   Absent a decision by the Supreme Court of Texas to address the impact of § 21.223
      upon the common law jurisprudence in this area, Miller and Leyendecker remain
      sound law and the common law principle that an individual acting as a corporate
      agent may be held individually liable for knowingly engaging in tortious conduct
      retains its viability.


                   Nondischargeability under Section 523(a)(2)(A):
           Debt Arising by Fraud, False Pretenses, or False Representation.

26.   The Plaintiffs’ Complaint seeks a determination that the debt owed to them should
      be excepted from discharge under § 523(a)(2)(A) as a debt obtained by false
      pretenses, a false representation or actual fraud.

27.   11 U.S.C. § 523(a)(2)(A) of the Bankruptcy Code provides that:
            a discharge under § 727 of this title does not discharge an
            individual debtor from any debt for money, property, or services,

                     ... to the extent obtained by false pretenses,
                    a false representation, or actual fraud, other
                    than a statement respecting the debtor’s or
                    an insider’s financial condition.

28.   Section 523(a)(2)(A) of the Bankruptcy Code encompasses similar but distinct
      causes of action. Though other circuits have applied a uniform standard to all §
      523(a)(2)(A) actions, the Fifth Circuit has distinguished the elements of “actual
      fraud” and of “false representations.” RecoverEdge, 44 F.3d at 1291.

29.   The distinction recognized by the Fifth Circuit appears to be a chronological
      one—resting upon whether a debtor’s representation is made with reference to a
      future event, as opposed to a representation regarding a past or existing fact. Bank
      of La. v. Bercier (In re Bercier), 934 F.2d 689, 692 (5th Cir. 1991) [concluding that
      a debtor’s promise ... related to a future action which does not purport to depict
      current or past fact... therefore cannot be defined as a false representation or a false
      pretense].

                                             -17-
 Case 19-04073     Doc 35     Filed 02/08/21 Entered 02/08/21 16:54:35            Desc Main
                              Document      Page 18 of 19




30.   Because any representation by the Defendant on behalf of his company regarding
      the future construction and delivery of the automated safety hitch, or either
      Plaintiff’s expectations arising therefrom, pertained to a future event, any such
      statement cannot be properly characterized as a false representation or a false
      pretense in this Circuit.

31.   Thus, the validity of the Plaintiffs’ claim under § 523(a)(2)(A) in this case rests
      upon sufficient proof that the debt was obtained by actual fraud.

32.   To have a debt excepted from discharge pursuant to the “actual fraud” provision of
      § 523(a)(2)(A), an objecting creditor must prove that:

      (1) the debtor made representations;
      (2) at the time they were made the debtor knew they were false;
      (3) the debtor made the representations with the intention and purpose to deceive
              the creditor;
      (4) the creditor justifiably relied on such representation; and
      (5) the creditor sustained losses as a proximate result of the representations.

33.   It is widely recognized that “[a] promise to perform acts in the future is not a
      qualifying misrepresentation merely because the promise subsequently is
      breached.” Allison v. Roberts (In re Allison), 960 F.2d 481, 484 (5th Cir. 1992).

34.   A breach of contract “is not sufficient to make a debt non-dischargeable, even
      though there is no excuse for the subsequent breach.” Beshears v. McCool (In re
      McCool), 2019 WL 4781338, at *11 (Bankr. N.D. Tex. Sept. 30, 2019) (citing
      Allison, 960 F.2d at 484).

35.   As one court has summarized,

             It is a matter of well-entrenched jurisprudence that a
             contractor's failure to perform as promised, standing alone,
             gives rise to a case for breach of contract, not actionable fraud,
             misrepresentation or false pretenses under § 523(a)(2)(A).
             Was it otherwise, almost any debt arising out of a failure to
             complete a contract would be nondischargeable and that is
             clearly not the way the statute is written or intended. Instead,
             to be actionable as fraud, the plaintiff must establish that the
             debtor entered into the contract with the intent of never
             complying with its terms.

                                            -18-
 Case 19-04073     Doc 35    Filed 02/08/21 Entered 02/08/21 16:54:35         Desc Main
                             Document      Page 19 of 19



      Strominger v. Giquinto (In re Giquinto), 388 B.R. 152, 166 (Bankr. E.D. Pa. 2008).

36.   Because the Court concludes that the Plaintiffs have failed to prove by a
      preponderance of the evidence that the debt evidenced by the State Court Default
      Judgment was obtained by actual fraud, judgment must be rendered for the
      Defendant on this § 523(a)(2)(A) claim.

37.   Thus, all relief requested in the Plaintiffs’ Complaint in the above-referenced
      adversary proceeding shall be denied.

38.   To the extent any of these conclusions of law constitute findings of fact, the Court
      expressly adopts them as such.

39.   An appropriate judgment shall be entered consistent with these findings and
      conclusions.


                                      Signed on 02/08/2021




                                     THE HONORABLE BILL PARKER
                                     CHIEF UNITED STATES BANKRUPTCY JUDGE




                                           -19-
